 

Exhibit 10.1

 



Aerkomm Inc. [image_001.jpg] 44043 Fremont Blvd., Fremont, CA 94538 U.S.A.



 



November 20, 2017

 

Peter Chiou

5118 Frost Avenue

Carlsbad, CA 92008

 

Re:     Employment Terms

 

Dear Mr. Chiou,

This letter is to memorialize the terms of your continuing employment by
Aerkomm, Inc. (the “Company”) as the Chief Executive Officer.

You are responsible for duties and services that are normally associated with
and inherent in the capacity in which you are employed, as well as such other
duties as shall from time to time be assigned to you by the Board of Directors
of the Company. You report to the Board of Directors and work at the facility of
our subsidiary located at 44043 Fremont Blvd., Fremont, CA 94538. Unless you are
traveling for the Company’s business, you are required to be present at the
Freemont office at least three weeks within each calendar month.

You agree to serve without additional compensation if elected or appointed as an
officer and/or director of the Company and any of the Company’s subsidiaries or
affiliates.

Effective as of November 1, 2017, your base salary is at the rate of $144,000.00
per year (equivalent to $12,000 per month), less payroll deductions and
withholdings, paid on the Company’s normal payroll schedule. You will be
entitled to twenty (20) working days of vacation per year.

During your employment, you will be eligible to participate in the standard
benefits plans offered to similarly situated employees by the Company from time
to time, subject to plan terms and generally applicable Company policies. A full
description of these benefits is available upon request. The Company reserves
the right to change compensation and benefits from time to time in its sole
discretion.

As a Company employee, you will be expected to abide by Company rules and
policies. As a condition of employment, you must sign and comply with the
attached Conflict of Interest, Proprietary Information and Inventions Agreement,
which prohibits unauthorized use or disclosure of the Company’s proprietary
information, among other obligations.

By accepting/continuing employment with the Company, you also agree to keep all
the Company’s information strictly confidential, and not to use it or disclose
it to any person or entity, except as is necessary in the ordinary course of
performing your work. You further acknowledge and agree that your obligation to
protect our confidential information from disclosure exists both during your
employment and after it ends. You also agree that at the termination of your
employment, for any reason, you will return to the Company all copies (including
electronic copies) of any documents or other materials you have that refer to or
contain the Company’s confidential information, including notebooks, manuals,
correspondence and customer lists, and that you will not retain any copies of
same. 




 

 



Aerkomm Inc. [image_001.jpg] 44043 Fremont Blvd., Fremont, CA 94538 U.S.A.

 

 



In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto Company premises any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.

Normal business hours are from 9:00 a.m. to 5:00 p.m., Monday through Friday. As
an exempt salaried employee, you will be expected to work additional hours as
required by the nature of your work assignments.

You may terminate your employment with the Company at any time with a 30-day
notice for any reason whatsoever simply by notifying the Company. Likewise, the
Company may terminate your employment at any time, with a 30-day advance notice.
Your employment at-will status can only be modified in a written agreement
signed by both you and the Chairperson or representative of the Board of
Directors of the Company.

We believe that your employment with the Company requires a full-time
commitment. Employment with any other entity, or for yourself in competition
with the Company, is not permitted unless expressly authorized by the Company in
writing.

You also agree that for a period of two years after your employment ends, you
will not solicit any employee of or consultant to the Company to leave his or
her employment or consulting relationship with the Company in order to begin
employment or a consulting relationship with any company or business in actual
or potential competition with the Company or its affiliates.

This letter, together with your Conflicts of Interest, Proprietary Information
and Inventions Agreement, forms the complete and exclusive statement of your
employment agreement with the Company. It supersedes any other agreements or
promises made to you by anyone, whether oral or written. Any changes in your
employment terms, other than those changes expressly reserved to the Company’s
discretion in this letter, require a written modification signed by both you and
the Chairperson or representative of the Board of Directors of the Company.

Please sign and date this letter, and the enclosed Employee Conflicts of
Interest, Proprietary Information and Inventions Agreement and return them to me
by November 30, 2017, so we may process the Company’s payroll for November to
reflect the change in your base salary.

Sincerely,

  Understood and Accepted:

 

 

/s/ Jeffrey Wun   /s/ Peter Chiou Jeffrey Wun, Director  

Peter Chiou

 

November 29, 2017

    Date

 

 